DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for identifying and means for classifying in claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8-9, 11-12, 15-17, 21, 23-26, and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WATANABE et al. (US 20090104911 A1).

Regarding claim 1, WATANABE et al. teach A method of wireless communication performed by a wireless node ( the mobile relay station 4 in Fig. 1), comprising: 
identifying one or more parameters indicating a mobility of a served node relative to a serving node ([0111] when the mobile relay station 4B judges that the mobile relay station 4B itself is moving in step S402, the mobile relay station 4B measures the connection request signal and the request signal of handover from the mobile communication terminal 3... measures the communication quality of the connection); and 
classifying the served node within a category, among a plurality of categories, based at least in part on the one or more parameters (0112]  the deviation judgment unit 412 judges whether or not the mobile communication terminal 3 has deviated from the mobile relay station 4 based on the measurement result of the communication quality notified from the communication quality measurement unit 409), wherein the plurality of categories include at least a first category for served nodes that have a low mobility relative to the serving node ([0057] when the mobile relay station 4 and the mobile communication terminal 3 are moving together, [0112] The mobile relay station 4B judges whether or not the mobile communication terminal 3 that newly enters the coverage area of the mobile relay station 4B itself has or has not deviated (i.e., whether or not the mobile communication terminal 3 moves together with the mobile relay station 4 because the mobile communication terminal 3 is onboard the vehicle 5) and a second category for served nodes that have a high mobility relative to the serving node ([0035] the mobile terminal moves away from a coverage area of the relay station, [0112] whether or not the mobile communication terminal 3 has deviated from the mobile relay station 4 because the mobile communication terminal 3 is on the ground).  

Regarding claim 6, WATANABE et al. teach the  method of claim 1, wherein the one or more parameters indicate changes to a position associated with the served node relative to a position associated with the serving node over time ([0040] The detecting unit can detect the change of communication environment by determining whether or not the moving body is moving, [0057] when the distance between the mobile relay station 4 and the mobile communication terminal 3 changes rapidly (corresponding to the change of communication environment in the present embodiment), and the mobile communication terminal 3 is considered to leave the coverage area of the mobile relay station 4 within a short time).
  

Regarding claim 8, WATANABE et al. teach the  method of claim 1, wherein the one or more parameters comprise one or more radio resource management measurements ([0041] the communication quality can be determined by at least one of the standards: receiving power, signal power to interference plus noise power ratio) that indicate relative movement of the served node with respect to one or more other nodes ([0042] A receiving power and a signal power to interference plus noise power ratio (hereinafter referred to as SINR) of the radio wave reaching the relay station from the mobile terminal... gradually decreases as the distance between the relay station and the mobile terminal becomes larger).  

Regarding claim 9, WATANABE et al. teach the  method of claim 1, wherein the wireless node comprises the served node ([0057] the mobile communication terminal 3), another node ([0057] the mobile relay station 4), or a central unit associated with the serving node, and wherein the method further comprises: 
transmitting, to a distributed unit associated with the serving node ([0068] the connection control unit 414 of the mobile relay station 4 ) , signaling that indicates the category in which the served node is classified ([0067] If it is determined that the mobile communication terminal 3 has deviated, the judgment result is notified to the connection control unit 414 from the deviation judgment unit 412).  


Regarding claim 11, WATANABE et al. teach the  method of claim 1, wherein the wireless node ([0068] the mobile relay station 4) comprises a distributed unit associated with the serving node ([0068] the connection control unit 414 of the mobile relay station 4), and wherein the method further comprises: 0097-142547202956 providing wireless service to the served node based at least in part on the category in which the served node is classified.  
providing wireless service to the served node based at least in part on the category in which the served node is classified ([0069] if the mobile terminal that has been moving together with the mobile relay station starts moving away from the mobile relay station at high speed, it is possible to perform the handover without disconnecting the communication between the mobile station and the base station).

Regarding claim 12, WATANABE et al. teach the  method of claim 11, further comprising: 
receiving signaling identifying the category in which the served node is classified (0067] If it is determined that the mobile communication terminal 3 has deviated, the judgment result is notified to the connection control unit 414 from the deviation judgment unit 412 ).  



Regarding claim 15, WATANABE et al. teach the  method of claim 1, wherein the serving node comprises a mobile serving node ([0006] the mobile relay station 40, mounted on a moving body 50 such as a train).  

Regarding claim 16, WATANABE et al. teach the  method of claim 1, wherein the first category for served nodes that have the low mobility relative to the serving node includes served nodes that are co-located or moving together with the serving node ([0112] whether or not the mobile communication terminal 3 moves together with the mobile relay station 4 because the mobile communication terminal 3 is onboard the vehicle 5), and wherein the second category for served nodes that have the high mobility relative to the serving node includes served nodes that are not co-located or are moving independently from the serving node ([0009] the mobile relay station 40 quickly moves away from the mobile communication terminal 30.).  

Regarding claim 17. A wireless node for wireless communication (the mobile relay station 4 in Fig. 1), comprising: 0097-142548202956 a memory; and one or more processors, coupled to the memory, configured to: identify one or more parameters indicating a mobility of a served node relative to a serving node; and classify the served node within a category, among a plurality of categories, based at least in part on the one or more parameters, wherein the plurality of categories include at least a first category for served nodes that have a low mobility relative to the serving node and a second category for served nodes that have a high mobility relative to the serving node.  
a memory ([0142] a recording medium that is readable by a computer);  and 
one or more processors, coupled to the memory ([0142] the computer or the like read the program of the recording medium to be performed), configured to: 
identify one or more parameters indicating a mobility of a served node relative to a serving node ([0111] when the mobile relay station 4B judges that the mobile relay station 4B itself is moving in step S402, the mobile relay station 4B measures the connection request signal and the request signal of handover from the mobile communication terminal 3... measures the communication quality of the connection); and 
classify the served node within a category, among a plurality of categories, based at least in part on the one or more parameters (0112]  the deviation judgment unit 412 judges whether or not the mobile communication terminal 3 has deviated from the mobile relay station 4 based on the measurement result of the communication quality notified from the communication quality measurement unit 409), wherein the plurality of categories include at least a first category for served nodes that have a low mobility relative to the serving node ([0057] when the mobile relay station 4 and the mobile communication terminal 3 are moving together, [0112] The mobile relay station 4B judges whether or not the mobile communication terminal 3 that newly enters the coverage area of the mobile relay station 4B itself has or has not deviated (i.e., whether or not the mobile communication terminal 3 moves together with the mobile relay station 4 because the mobile communication terminal 3 is onboard the vehicle 5) and a second category for served nodes that have a high mobility relative to the serving node ([0035] the mobile terminal moves away from a coverage area of the relay station, [0112] whether or not the mobile communication terminal 3 has deviated from the mobile relay station 4 because the mobile communication terminal 3 is on the ground).  

Regarding claim 21, WATANABE et al. teach the  wireless node of claim 17, wherein the one or more parameters indicate changes to a position associated with the served node relative to a position associated with the serving node over time ([0040] The detecting unit can detect the change of communication environment by determining whether or not the moving body is moving, [0057] when the distance between the mobile relay station 4 and the mobile communication terminal 3 changes rapidly (corresponding to the change of communication environment in the present embodiment), and the mobile communication terminal 3 is considered to leave the coverage area of the mobile relay station 4 within a short time).  

Regarding claim 23, WATANABE et al. teach the  wireless node of claim 17, wherein the one or more parameters comprise one or more radio resource management measurements ([0041] the communication quality can be determined by at least one of the standards: receiving power, signal power to interference plus noise power ratio) that indicate relative movement of the served node with respect to one or more other nodes ([0042] A receiving power and a signal power to interference plus noise power ratio (hereinafter referred to as SINR) of the radio wave reaching the relay station from the mobile terminal... gradually decreases as the distance between the relay station and the mobile terminal becomes larger).  

Regarding claim 24, WATANABE et al. teach the  wireless node of claim 17, wherein the wireless node comprises the served node ([0057] the mobile communication terminal 3), another node ([0057] the mobile relay station 4), or a central unit associated with the serving node,, and wherein the one or more processors are further configured to: 
transmit, to a distributed unit associated with the serving node ([0068] the connection control unit 414 of the mobile relay station 4 ) , signaling that indicates the category in which the served node is classified ([0067] If it is determined that the mobile communication terminal 3 has deviated, the judgment result is notified to the connection control unit 414 from the deviation judgment unit 412).  

Regarding claim 25, WATANABE et al. teach the  wireless node of claim 17, wherein the wireless node ([0068] the mobile relay station 4) comprises a distributed unit associated with the serving node ([0068] the connection control unit 414 of the mobile relay station 4, and wherein the one or more processors are further configured to: 
provide wireless service to the served node based at least in part on the category in which the served node is classified ([069] if the mobile terminal that has been moving together with the mobile relay station starts moving away from the mobile relay station at high speed, it is possible to perform the handover without disconnecting the communication between the mobile station and the base station).  

Regarding claim 26, WATANABE et al. teach the  wireless node of claim 25, wherein the one or more processors are further configured to:
 receive signaling identifying the category in which the served node is classified (0067] If it is determined that the mobile communication terminal 3 has deviated, the judgment result is notified to the connection control unit 414 from the deviation judgment unit 412 ).  .  

Regarding claim 28, WATANABE et al. teach the  wireless node of claim 17, wherein the first category for served nodes that have the low mobility relative to the serving node includes served nodes that are co- located or moving together with the serving node ([0112] whether or not the mobile communication terminal 3 moves together with the mobile relay station 4 because the mobile communication terminal 3 is onboard the vehicle 5), and wherein the second category for served nodes that have the high mobility relative to the serving node includes served nodes that are not co-located or are moving independently from the serving node ([0009] the mobile relay station 40 quickly moves away from the mobile communication terminal 30.).  

Regarding claim 29. A non-transitory computer-readable medium storing one or more instructions ([0142] a recording medium that is readable by a computer ) for wireless communication, the one or more instructions comprising: 
one or more instructions that, when executed by one or more processors ([0142] the computer or the like read the program of the recording medium to be performed), of a wireless node, cause the one or more processors to: 
identify one or more parameters indicating a mobility of a served node relative to a serving node ([0111] when the mobile relay station 4B judges that the mobile relay station 4B itself is moving in step S402, the mobile relay station 4B measures the connection request signal and the request signal of handover from the mobile communication terminal 3... measures the communication quality of the connection);; and 
classify the served node within a category, among a plurality of categories, based at least in part on the one or more parameters (0112]  the deviation judgment unit 412 judges whether or not the mobile communication terminal 3 has deviated from the mobile relay station 4 based on the measurement result of the communication quality notified from the communication quality measurement unit 409), wherein the plurality of categories include at least a first category for served nodes that have a low mobility relative to the serving node ([0057] when the mobile relay station 4 and the mobile communication terminal 3 are moving together, [0112] The mobile relay station 4B judges whether or not the mobile communication terminal 3 that newly enters the coverage area of the mobile relay station 4B itself has or has not deviated (i.e., whether or not the mobile communication terminal 3 moves together with the mobile relay station 4 because the mobile communication terminal 3 is onboard the vehicle 5) and a second category for served nodes that have a high mobility relative to the serving node ([0035] the mobile terminal moves away from a coverage area of the relay station, [0112] whether or not the mobile communication terminal 3 has deviated from the mobile relay station 4 because the mobile communication terminal 3 is on the ground).  

Regarding claim 30. An apparatus for wireless communication, comprising: 
means for identifying one or more parameters indicating a mobility of a served node relative to a serving node ([0111] when the mobile relay station 4B judges that the mobile relay station 4B itself is moving in step S402, the mobile relay station 4B measures the connection request signal and the request signal of handover from the mobile communication terminal 3... measures the communication quality of the connection); and 
means for classifying the served node within a category, among a plurality of categories, based at least in part on the one or more parameters (0112]  the deviation judgment unit 412 judges whether or not the mobile communication terminal 3 has deviated from the mobile relay station 4 based on the measurement result of the communication quality notified from the communication quality measurement unit 409), wherein the plurality of categories include at least a first category for served nodes that have a low mobility relative to the serving node ([0057] when the mobile relay station 4 and the mobile communication terminal 3 are moving together, [0112] The mobile relay station 4B judges whether or not the mobile communication terminal 3 that newly enters the coverage area of the mobile relay station 4B itself has or has not deviated (i.e., whether or not the mobile communication terminal 3 moves together with the mobile relay station 4 because the mobile communication terminal 3 is onboard the vehicle 5) and a second category for served nodes that have a high mobility relative to the serving node ([0035] the mobile terminal moves away from a coverage area of the relay station, [0112] whether or not the mobile communication terminal 3 has deviated from the mobile relay station 4 because the mobile communication terminal 3 is on the ground).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE et al. in view of Huawei (Consideration on PHR, 15th-19th May 2017, 3GPP TSG-RAN WG2#98, R2-1704612).


Regarding claim 2, WATANABE et al. teach the  method of claim 1, but do not teach
wherein the one or more parameters include one or more measurements for managing one or more serving beam pair links for the served node.
In a similar endeavor, Huawei teach
wherein the one or more parameters include one or more measurements (proposal 2 beam-level DL Pathloss has changed) for managing one or more serving beam pair links for the served node (Huawei page 3 proposal 2 For NR cell with beam operation, beam management is supported and the available serving beam pair can be frequently changed due to UE mobility as showed in figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified WATANABE et al. by incorporating Huawei managing beam pair links to arrive at the invention.
The motivation of doing so would have configured new beam pair link for robust transmission.

Regarding claim 3, the combination of WATANABE et al. and Huawei teaches the  method of claim 2, wherein the one or more measurements indicate a rate at which the one or more serving beam pair links for the served node change over time, a quantity of beam pair link candidates over which the one or more serving beam pair links for the served node change over time (Huawei Observation 1 the UE can trigger a PHR when the corresponding beam-related path loss has changed more than a threshold for at least one serving UL beam pair links), or a combination thereof.
The motivation of doing so would have configured new beam pair link for robust transmission.

Regarding claim 18, WATANABE et al. teach the  wireless node of claim 17, but do not teach
wherein the one or more parameters include one or more measurements for managing one or more serving beam pair links for the served node.  
In a similar endeavor, Huawei teach
wherein the one or more parameters include one or more measurements (proposal 2 beam-level DL Pathloss has changed) for managing one or more serving beam pair links for the served node (Huawei page 3 proposal 2 For NR cell with beam operation, beam management is supported and the available serving beam pair can be frequently changed due to UE mobility as showed in figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified WATANABE et al. by incorporating Huawei managing beam pair links to arrive at the invention.
The motivation of doing so would have configured new beam pair link for robust transmission.

Regarding claim 19, the combination of WATANABE et al. and Huawei teaches the wireless node of claim 18, wherein the one or more measurements indicate a rate at which the one or more serving beam pair links for the served node change over time, a quantity of beam pair link candidates over which the one or more serving beam pair links for the served node change over time (Huawei Observation 1 the UE can trigger a PHR when the corresponding beam-related path loss has changed more than a threshold for at least one serving UL beam pair links), or a combination thereof.
The motivation of doing so would have configured new beam pair link for robust transmission.
 

Claim 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE et al. in view of Hou et al. (US 20190335348 A1).

Regarding claim 4, WATANABE et al. teach the  method of claim 1, wherein the one or more parameters indicate changes to one or more link measurements over time  ([0035] there may be a change in state where the communication quality gradually deteriorates because the mobile terminal having an access link deviates from the relay station. The deviation indicates that the mobile terminal has transited from a state where the mobile terminal is mounted on the moving body to a state where the mobile terminal is not mounted on the moving body).
WATANABE et al. do not explicitly teach 
Changes to one or more link uplink channel measurements over time, changes to one or more downlink channel measurements over time, or a combination thereof.
In a similar endeavor Hou et al. teach
Changes to one or more link uplink channel measurements over time, changes to one or more downlink channel measurements over time (Hou [0066]  the downlink channel quality measurements results (information such as variation trends, amplitudes and the like) may be used to reflect a movement trajectory of the user equipment) , or a combination thereof. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified WATANABE et al. changes of quality measurements by incorporating Ye et al. changes to downlink channel measurements to arrive at the invention 
The motivation of doing so would have detected mobility based on a change in the downlink  channel quality measurements.

Regarding claim 20, WATANABE et al. teach the  wireless node of claim 17, wherein the one or more parameters indicate changes to one or more link measurements over time ([0035] there may be a change in state where the communication quality gradually deteriorates because the mobile terminal having an access link deviates from the relay station. The deviation indicates that the mobile terminal has transited from a state where the mobile terminal is mounted on the moving body to a state where the mobile terminal is not mounted on the moving body).
WATANABE et al. do not explicitly teach 
Changes to uplink channel measurements over time , changes to one or more downlink channel measurements over time, changes to uplink receive timing over time, changes to downlink receive timing over time, or a combination thereof.  
In a similar endeavor Hou et al. teach
Changes to one or more link uplink channel measurements over time, changes to one or more downlink channel measurements over time (Hou [0066]  the downlink channel quality measurements results (information such as variation trends, amplitudes and the like) may be used to reflect a movement trajectory of the user equipment), changes to downlink receive timing over time, or a combination thereof.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WATANABE et al. in view of Liu et al. (EP 3737169 A1).

Regarding claim 5, WATANABE et al. teach the  method of claim 1, but do not teach
wherein the one or more parameters indicate changes to uplink receive timing over time, changes to downlink receive timing over time, or a combination thereof.  
In a similar endeavor, Liu et al. teach
wherein the one or more parameters indicate changes to uplink receive timing over time, changes to downlink receive timing over time, or a combination thereof (Liu [0064] If the first node is a mobile relay node, because the first node moves, a timing at which the first node receives data from the third node changes frequently... For example, in the mobile relay scenario, if the movement of the relay node results in that the first amount of timing adjustment of the second node exceeds the range of the amount of time adjustment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified WATANABE et al. by incorporating Liu et al. changes to the receive timing  to arrive at the invention 
The motivation of doing so would have detected mobility based on a change in timing.


Claim 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE et al. in view of Tang (WO 2019144356 A1).

Regarding claim 7, WATANABE et al. teach the  method of claim 1, but do not teach
wherein the one or more parameters indicate a duration of time that the served node has been camped on the serving node, a rate at which the served node performs handovers to move between different serving nodes, or a combination thereof.  
In a similar endeavor, Tang teaches
wherein the one or more parameters indicate a duration of time that the served node has been camped on the serving node, a rate at which the served node performs handovers to move between different serving nodes (Tang page 2 lines 1-2 the number of cell reselection times at a specified time defines the mobile state of the UE, page 2 lines 8-9 the mobility state of the UE is counted by the number of cell handovers,  page 4 lines 4-6 from page bottom  determining a movement state evaluation variable based on the number of cell reselections between the start time and the end time of the sliding window) or a combination thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified WATANABE et al. by incorporating Tang handover count to arrive at the invention.
The motivation of doing so would have determined the mobility level based on the handover rate.

Regarding claim 22, WATANABE et al. teach the  wireless node of claim 17, but do not teach
wherein the one or more parameters indicate a duration of time that the served node has been camped on the serving node, a rate at which the served node performs handovers to move between different serving nodes, or a combination thereof.  
In a similar endeavor, Tang teaches
wherein the one or more parameters indicate a duration of time that the served node has been camped on the serving node, a rate at which the served node performs handovers to move between different serving nodes (Tang page 2 lines 1-2 the number of cell reselection times at a specified time defines the mobile state of the UE, page 2 lines 8-9 the mobility state of the UE is counted by the number of cell handovers,  page 4 lines 4-6 from page bottom  determining a movement state evaluation variable based on the number of cell reselections between the start time and the end time of the sliding window) or a combination thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified WATANABE et al. by incorporating Tang handover count to arrive at the invention.
The motivation of doing so would have determined the mobility level based on the handover rate.


Claim 10, 13-14, and 27  are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE et al. in view of Quick et al. (US 20150038180 A1).

Regarding claim 10, WATANABE et al. teach the  method of claim 9, but do not teach
wherein the signaling further indicates a confidence level associated with the classification of the served node.  
In a similar endeavor,  Quick et al. teach
wherein the signaling further indicates a confidence level associated with the classification of the served node (Quick [0118]  The mobility state may be signaled explicitly in a mobility state message having one or more information fields indicative of the mobility state, the length of predetermined future time the mobile device will be in the current mobility state, a confidence level indicator field indicative of the degree of confidence the mobile device will be in the current mobility state for the predetermined future time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified WATANABE et al. by incorporating Quick et al. confidence level indication to arrive at the invention.
The motivation of doing so would have  provided confidence of the predictive mobility of the mobile device.  

Regarding claim 13, WATANABE et al. teach the  method of claim 12, but do not teach
wherein the signaling further indicates a confidence level associated with the classification of the served node.  
In a similar endeavor,  Quick et al. teach
wherein the signaling further indicates a confidence level associated with the classification of the served node (Quick [0118]  The mobility state may be signaled explicitly in a mobility state message having one or more information fields indicative of the mobility state, the length of predetermined future time the mobile device will be in the current mobility state, a confidence level indicator field indicative of the degree of confidence the mobile device will be in the current mobility state for the predetermined future time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified WATANABE et al. by incorporating Quick et al. confidence level indication to arrive at the invention.
The motivation of doing so would have  provided confidence of the predictive mobility of the mobile device.

Regarding claim 14, WATANABE et al. teach the  method of claim 11, further comprising: 
transmitting signaling that indicates the category in which the served node is classified ([0067] If it is determined that the mobile communication terminal 3 has deviated, the judgment result is notified to the connection control unit 414 from the deviation judgment unit 412 ), but do not teach
wherein the signaling further indicates a confidence level associated with the classification of the served node.  
In a similar endeavor,  Quick et al. teach
wherein the signaling further indicates a confidence level associated with the classification of the served node (Quick [0118]  The mobility state may be signaled explicitly in a mobility state message having one or more information fields indicative of the mobility state, the length of predetermined future time the mobile device will be in the current mobility state, a confidence level indicator field indicative of the degree of confidence the mobile device will be in the current mobility state for the predetermined future time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified WATANABE et al. by incorporating Quick et al. confidence level indication to arrive at the invention.
The motivation of doing so would have  provided confidence of the predictive mobility of the mobile device.

Regarding claim 27, WATANABE et al. teach the  wireless node of claim 25, wherein the one or more processors are further configured to: 
transmit signaling that indicates the category in which the served node is classified ([0067] If it is determined that the mobile communication terminal 3 has deviated, the judgment result is notified to the connection control unit 414 from the deviation judgment unit 412 ),  but do not teach
wherein the signaling further indicates a confidence level associated with the classification of the served node.  
In a similar endeavor,  Quick et al. teach
wherein the signaling further indicates a confidence level associated with the classification of the served node (Quick [0118]  The mobility state may be signaled explicitly in a mobility state message having one or more information fields indicative of the mobility state, the length of predetermined future time the mobile device will be in the current mobility state, a confidence level indicator field indicative of the degree of confidence the mobile device will be in the current mobility state for the predetermined future time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified WATANABE et al. by incorporating Quick et al. confidence level indication to arrive at the invention.
The motivation of doing so would have  provided confidence of the predictive mobility of the mobile device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/           Examiner, Art Unit 2644